Exhibit 10.18
DFC GLOBAL CORP.
STOCK OPTION AGREEMENT
RECITALS
     A. The Company has implemented the Plan for the purpose of providing
eligible persons in the Company’s service with the opportunity to participate in
one or more equity incentive compensation programs designed to encourage them to
continue their service relationship with the Company.
     B. Optionee is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s grant of an
option to Optionee.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.
          NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Option. The Company hereby grants to Optionee, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice. The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 at the Exercise Price.
          2. Option Term. The term of this option shall commence on the Grant
Date and continue in effect until the close of business on the Expiration Date,
unless sooner terminated in accordance with Paragraph 5 or the terms of any
employment agreement between the Corporation and Optionee.
          3. Limited Transferability.
               (a) Except to the limited extent provided in Paragraph 3(b), this
option shall be neither transferable nor assignable by Optionee other than by
will or the laws of inheritance following Optionee’s death and may be exercised,
during Optionee’s lifetime, only by Optionee. However, Optionee may designate
one or more persons as the beneficiary or beneficiaries of this option, and this
option shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
this option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.
               (b) If this option is designated a Nonqualified Option in the
Grant Notice, then (with the Administrator’s consent), this option may be
assigned in whole or in part during Optionee’s lifetime to one or more of
Optionee’s Family Members or to a trust established for the exclusive benefit of
Optionee and/or one or more such Family Members, to

 



--------------------------------------------------------------------------------



 



the extent such assignment is in connection with Optionee’s estate plan. The
assigned portion shall be exercisable only by the person or persons who acquire
a proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment.
          4. Dates of Exercise. This option shall become exercisable for the
Option Shares in one or more installments in accordance with the Exercise
Schedule set forth in the Grant Notice. As the option becomes exercisable for
such installments, those installments shall accumulate, and the option shall
remain exercisable for the accumulated installments until the Expiration Date or
sooner termination of the option term under Paragraph 5.
          5. Cessation of Service. Except to the extent otherwise provided in
any employment agreement between the Corporation and Optionee, the option term
specified in Paragraph 2 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date should any of the following provisions
become applicable:
               (a) Except as otherwise expressly provided in subparagraphs
(b) through (d) of this Paragraph 5,1 should Optionee’s Continuous Status as an
Employee, Director or Consultant terminate for any reason while this option is
outstanding, then Optionee (or any person or person to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) shall have a
three (3)-month2 period measured from the date of such termination during which
to exercise this option for any or all of the Option Shares for which this
option is vested and exercisable at the time of such termination, but in no
event shall this option be exercisable at any time after the Expiration Date.
               (b) Should Optionee’s Continuous Status as an Employee, Director
or Consultant terminate by reason of his or her death while this option is
outstanding, then this option may be exercised, for any or all of the Option
Shares for which this option is vested and exercisable at the time of such
termination, by (i) the personal representative of Optionee’s estate or (ii) the
person or persons to whom the option is transferred pursuant to Optionee’s will
or the laws of descent and inheritance following Optionee’s death. However, if
Optionee dies while holding this option and has an effective beneficiary
designation in effect for this option at the time of his or her death, then the
designated beneficiary or beneficiaries shall have the exclusive right to
exercise this option following Optionee’s death. Any such right to exercise this
option shall lapse, and this option shall cease to be outstanding, upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Optionee’s death or (ii) the Expiration Date.
               (c) Should Optionee’s Continuous Status as an Employee, Director
or Consultant terminate by reason of Disability while this option is
outstanding, then Optionee (or any person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) shall have a
twelve (12)-month period measured from the date of such termination
 

1   With respect to Section 16 officers and directors only, the following is
included: “and notwithstanding Section 6(g)(i) of the Plan,”.   2   With respect
to Section officers and directors only, the application time period is twelve
(12) months.

2



--------------------------------------------------------------------------------



 



during which to exercise this option. In no event, however, shall this option be
exercisable at any time after the Expiration Date.
               (d) Should Optionee’s Continuous Status as an Employee, Director
or Consultant terminate for Cause, then this option, whether or not vested and
exercisable, shall terminate immediately and cease to be outstanding.
               (e) During the limited period of post-service exercisability,
this option may not be exercised in the aggregate for more than the number of
Option Shares for which this option is, at the time of termination of Optionee’s
Continuous Status as an Employee, Director or Consultant, vested and exercisable
pursuant to the Exercise Schedule specified in the Grant Notice. Except as
otherwise provided in this Paragraph 5 or except to the extent (if any)
specifically authorized by the Administrator pursuant to an express written
agreement with Optionee, this option shall not vest or become exercisable for
any additional Option Shares, following termination of Optionee’s Continuous
Status as an Employee, Director or Consultant. Upon the expiration of such
limited exercise period or (if earlier) upon the Expiration Date, this option
shall terminate and cease to be outstanding for any Option Shares for which the
option has not otherwise been exercised.
          6. Adjustment in Option Shares. Should any change be made to the
Common Stock by reason of any recapitalization, reclassification, stock
combination, stock dividend, stock split, reverse stock split, spin-off
(resulting in a substantial reduction in the value of the outstanding Common
Stock), extraordinary corporate distribution or other similar transactions, then
equitable adjustments shall be made by the Administrator to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price.
The adjustments shall be made in such manner as the Administrator deems
appropriate in order to reflect such change and thereby prevent the dilution or
enlargement of benefits hereunder, and those adjustments shall be final, binding
and conclusive upon Optionee and any other person or persons having an interest
in the option.
          7. Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
          8. Manner of Exercising Option.
               (a) In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:
               (i) Execute and deliver to the Company a Notice of Exercise as to
the Option Shares for which the option is exercised or comply with such other
procedures as the Company may establish for notifying the Company of the
exercise of this option for one or more Option Shares.

3



--------------------------------------------------------------------------------



 



               (ii) Pay the aggregate Exercise Price for the purchased shares in
one or more of the following forms:
               (A) cash or check made payable to the Company;
               (B) shares of Common Stock (whether delivered in the form of
actual stock certificates or through attestation of ownership in a manner
reasonably satisfactory to the Company) held for the requisite period (if any)
necessary to avoid any resulting charge to the Company’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or
               (C) through a special sale and remittance procedure pursuant to
which Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Company for purposes of administering such
procedure in accordance with the Company’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate Exercise Price payable for the purchased shares
plus all applicable Withholding Taxes required to be withheld by the Company by
reason of such exercise and (ii) to the Company to deliver the certificates for
the purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.
     Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise (or other notification procedure) delivered to
the Company in connection with the option exercise.
               (iii) Furnish to the Company appropriate documentation that the
person or persons exercising the option (if other than Optionee) have the right
to exercise this option.
               (iv) Make appropriate arrangements with the Company (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all
Withholding Taxes applicable to the option exercise.
               (b) As soon as practical after the Exercise Date, the Company
shall issue to or on behalf of Optionee (or any other person or persons
exercising this option) a certificate for the purchased Option Shares (either in
paper or electronic form).
               (c) In no event may this option be exercised for any fractional
shares.

4



--------------------------------------------------------------------------------



 



          9. Compliance with Laws and Regulations.
               (a) The exercise of this option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Company and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any Stock Exchange on which the Common Stock may be
listed for trading at the time of such exercise and issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Common Stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.
          10. Successors and Assigns. Except to the extent otherwise provided in
Paragraph 3, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Optionee,
Optionee’s assigns, the legal representatives, heirs and legatees of Optionee’s
estate and any beneficiaries of this option designated by Optionee.
          11. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
          12. Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in this option.
          13. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
giving effect to conflict-of-laws principles.
          14. Excess Shares. If the Option Shares covered by this Agreement
exceed, as of the Grant Date, the number of shares of Common Stock which may
without stockholder approval be issued under the Plan, then this option shall be
void with respect to those excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of

5



--------------------------------------------------------------------------------



 



the Plan. In no event shall the Option be exercisable with respect to any of the
excess Option Shares unless and until such stockholder approval is obtained.
          15. Additional Terms Applicable to an Incentive Option. In the event
this option is designated an Incentive Option in the Grant Notice, the following
terms and conditions shall also apply to the grant:
               (a) This option shall cease to qualify for favorable tax
treatment as an Incentive Option if (and to the extent) this option is exercised
for one or more Option Shares: (A) more than three (3) months after the date
Optionee ceases to be an Employee for any reason other than death or Disability
or (B) more than twelve (12) months after the date Optionee ceases to an
Employee by reason of Disability.
               (b) No installment under this option shall qualify for favorable
tax treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Company or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. Should such One Hundred Thousand Dollar ($100,000)
limitation be exceeded in any calendar year, this option shall nevertheless
become exercisable for the excess shares in such calendar year as a Nonqualified
Option.
               (c) Should Optionee hold, in addition to this option, one or more
other options to purchase Common Stock which become exercisable for the first
time in the same calendar year as this option, then for purposes of the
foregoing limitations on the exercisability of such options as Incentive
Options, this option and each of those other options shall be deemed to become
first exercisable in that calendar year, on the basis of the chronological order
in which such options were granted, except to the extent otherwise provided
under applicable law or regulation.

6



--------------------------------------------------------------------------------



 



APPENDIX
     The following definitions shall be in effect under the Agreement:
     A. Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
     B. Agreement shall mean this Stock Option Agreement.
     C. Board shall mean the Company’s Board of Directors.
     D. Cause shall have the meaning set forth in Optionee’s employment or
consulting agreement with the Company (if any), or if not defined therein, shall
mean (i) acts or omissions by Optionee which constitute intentional material
misconduct or a knowing violation of a material policy of the Company or any of
its subsidiaries, (ii) Optionee personally receiving a benefit in money,
property or services from the Company or any of its subsidiaries or from another
person dealing with the Company or any of its subsidiaries, in material
violation of applicable law or Company policy, (iii) an act of fraud,
conversion, misappropriation, or embezzlement by Optionee or his conviction of,
or entering a guilty plea or plea of no contest with respect to, a felony, or
the equivalent thereof (other than DUI), or (iv) any material misuse or improper
disclosure of confidential or proprietary information of the Company.
     E. Code shall mean the Internal Revenue Code of 1986, as amended.
     F. Common Stock shall mean shares of the Company’s common stock.
     G. Company shall mean DFC Global Corp., a Delaware corporation.
     H. Consultant shall mean any natural person, including an advisor, engaged
by the Company or a Parent or Subsidiary to render bona fide services and who is
compensated for such services, provided that the term “Consultant” does not
include any person who provides services in connection with the offer or sale of
securities in a capital-raising transaction, or who directly or indirectly
promotes or maintains a market for the securities of the Company.
     I. Continuous Status as an Employee, Director or Consultant shall mean
Optionee’s performance of services for the Company (or any Parent or Subsidiary,
whether now existing or subsequently established) in the capacity of an
Employee, Director or a Consultant. However, Optionee shall be deemed to cease
Continuous Status as an Employee, Director or Consultant immediately upon the
occurrence of either of the following events: (i) Optionee no longer performs
services in any of the foregoing capacities for the Company or any Parent or
Subsidiary or (ii) the entity for which Optionee is performing such services
ceases to remain a Parent or Subsidiary of the Company, even though Optionee may
subsequently continue to perform services for that entity. Continuous Status as
an Employee, Director or Consultant shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the Company.
However, except to the extent otherwise required by law or expressly authorized
by the Administrator or by the Company’s written policy on leaves of

A-1



--------------------------------------------------------------------------------



 



absence, no service credit shall be given for vesting purposes for any period
Optionee is on a leave of absence.
     J. Director shall mean a non-employee member of the Board or the board of
directors of any Parent on Subsidiary.
     K. Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.
     L. Employee shall mean any person employed as a common law employee of the
Company (or any Parent or Subsidiary).
     M. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 8 of the Agreement.
     N. Exercise Price shall mean the exercise price per Option Share as
specified in the Grant Notice.
     O. Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.
     P. Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.
     Q. Fair Market Value per share of Common Stock on any relevant date shall
be the closing selling price per share of Common Stock at the close of regular
hours trading (i.e., before after-hours trading beings) on the date in question
on the stock exchange or national market serving as the primary market for the
Common Stock, as such price is reported by the exchange or market.
     R. Family Member shall mean any of the following members of Optionee’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoption
relationships.
     S. Grant Date shall mean the date of grant of the option as specified in
the Grant Notice.
     T. Grant Notice shall mean the Notice of Grant of Stock Option informing
Optionee of the basic terms of the option subject to this Agreement.
     U. Nonqualified Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

A-2



--------------------------------------------------------------------------------



 



     V. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Company.
     W. Option Shares shall mean the number of shares of Common Stock subject to
the option as specified in the Grant Notice.
     X. Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.
     Y. Parent shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
     Z. Plan shall mean the Company’s 2007 Equity Incentive Plan.
     AA. Subsidiary shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     BB. Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Company in connection with the exercise of the
option.

A-3